Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in JP2014019290 (A). The claims comprise the steering assist system to be configured such that an engine-pump ejection flow rate is restricted to be lower than a required receiving flow rate when the engine pump is operated by being driven by the engine that is rotating at an idling speed, the engine-pump ejection flow rate being a flow rate of the working fluid ejected from the engine pump to the assist device via the flow-rate restricting mechanism, the required receiving flow rate being a flow rate of the working fluid required to be received by the assist device, and wherein the motor-pump controller is configured to control the motor-pump ejection flow rate such that an insufficient flow rate of the working fluid is covered by the motor-pump ejection flow rate, the insufficient flow rate being a shortage in the required receiving flow rate that cannot be covered by the engine-pump ejection flow rate. Also, the claims compromise a temperature component to the invention wherein the motor-pump controller is configured to prohibit ejection of the working fluid from the motor pump in a situation in which a temperature of the working fluid is higher than or equal to a set temperature. Due to the above reasons, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                          

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3689